Citation Nr: 9910875	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-27 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to October 24, 1994, 
for a grant of service connection for bipolar disorder, panic 
disorder, and attention deficit disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
January 1960 and a period of active duty for training from 
July 1 to July 9, 1960.
This matter arises from a June 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
bipolar disorder, panic disorder, and attention deficit 
disorder, effective from October 24, 1994.  In July 1997, the 
veteran noted his disagreement with the effective date of the 
grant of service connection.  The RO issued a statement of 
the case in August 1997, which provided the correct laws and 
regulations regarding effective dates, but the issue on 
appeal was stated inaccurately as an effective date for the 
assignment of a total evaluation.  The veteran filed a 
substantive appeal of the effective date claim in September 
1997, and the case was referred to the Board of Veterans' 
Appeals (Board) for resolution.

The Board notes that during the pendency of this appeal the 
veteran relocated and notified the St. Paul, Minnesota RO of 
his address change.  As a result, his record was transferred 
to the appropriate jurisdiction and his case has been 
referred to the Board from the RO in Detroit, Michigan.


REMAND

After a preliminary review of the record, the Board notes 
that the veteran's appeal was certified to the Board in 
January 1999.  In March 1999, within 90 days of the transfer 
of the veteran's record to the Board, he requested that he be 
scheduled for a local hearing at the RO, prior to appellate 
review by the Board.  His representative also noted that he 
was not provided an opportunity to present a statement in 
support the veteran's claim (VA Form 646) before the record 
was transferred.  While the record reflects that a memorandum 
on this subject was sent to the American Legion in October 
1998, without response, the service representative will be 
provided another opportunity in light of the required remand.  
Accordingly, this case must be remanded to schedule the 
requested RO hearing and to allow for provision of a 
statement of support from the local service representative.  
38 C.F.R. §§ 3.103(c); 20.1304(a) (1998).

The Board further notes that, in his Substantive Appeal 
received by the RO in September 1997, the veteran raised an 
issue of whether there was clear and unmistakable error (CUE) 
in an RO decision in 1986 decision denying service connection 
for a psychiatric disorder.  A review of the record shows 
that the veteran's original claim for service connection for 
a psychiatric disorder was denied by an unappealed RO 
decision in March 1987.  The Board construes the veteran's 
statement as a raised claim for whether there was CUE in the 
March 1987 RO decision denying service connection for a 
psychiatric disorder.  The Board further finds that this 
raised issue is intertwined with the issue of an effective 
date prior to October 24, 1994, for a grant of service 
connection for bipolar disorder, panic disorder, and 
attention deficit disorder because the "very real potential 
exists" that the conclusion as to the CUE claim will have an 
impact on the issue in appellate status.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 210 ( 1991); Harris v. Derwinski, 
1 Vet. App. 180 (1991).  Under these circumstances, the RO 
must adjudicate the intertwined issue prior to appellate 
consideration of the earlier effective date issue on appeal.     

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO is requested to schedule the 
veteran for a local hearing before a 
hearing officer and to advise the veteran 
accordingly.  

2.  Thereafter, the RO must adjudicate 
the raised, intertwined issue of whether 
there was CUE in the March 1987 RO 
decision denying service connection for a 
psychiatric disorder, and then 
readjudicate the issue of entitlement to 
an effective date prior to October 24, 
1994, for a grant of service connection 
for bipolar disorder, panic disorder, and 
attention deficit disorder. 

3.  Thereafter, if the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
includes the law and regulations 
regarding CUE in final RO decisions, and 
be afforded a reasonable opportunity to 
respond (including providing an 
opportunity for the veteran's 
representative to submit written 
argument), before the record is returned 
to the Board for further review. 

The purpose of this REMAND is to afford the veteran due 
process of law and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


